01/08/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                     Case Number: DA 20-0437



                                             Case No. DA 20-0437
                                            ____________________


OFFICE OF ADMINISTRATIVE                                )
HEARINGS CONCERNING THE                                 )
WAGE CLAIM OF:                                          )
                                                        )
FRANCIS A. BOLTON; JOSHUA N.                            )
BOLTON; TIM J. BYRNES; SHAWN                            )   ORDER GRANTING
COATES; DANIEL F. EMETT;                                )   APPELLEE’S UNOPPOSED
MICHAEL L. GIACOMINO; ROBERT                            )   MOTION FOR EXTENSION
W. KENT; KEVIN S. LANE; JACOB S.                        )   OF TIME
PETERSEN; DANIEL J. POWERS;                             )
MARK J. POWERS; KEVIN J.                                )
SEYMOUR; DAVID B. STARCEVICH;                           )
JESSE E. TRACY; CLARK R. WARD;                          )
and RYAN P. ZEMLJAK,                                    )
                                                        )
                   Claimants and Appellants,            )
                                                        )
          -vs-                                          )
                                                        )
BUTTE SILVER BOW PUBLIC                                 )
WORKS, WATER UTILITY DIVISION,                          )
                                                        )
                   Respondent and Appellee.             )
                                                        )


         Pursuant to the Unopposed Motion for Extension of Time filed by Appellee

Butte Silver Bow Public Works, Water Utility Division, herein, and good cause

appearing therefor,




1.       ORDER GRANTING APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF TIME

\\prrnewsql\ProLaw Documents\41-15355\624151.doc
       IT IS HEREBY ORDERED, AND THIS DOES ORDER, that the Appellee

shall have up to and including Tuesday, February 16, 2021, within which to file

and serve its answer brief.

       DATED this ____ day of January, 2021.



                                                ________________________________
                                                   CLERK OF SUPREME COURT




                                                                           Electronically signed by:
2.         ORDER GRANTING APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF TIME Bowen Greenwood
                                                                          Clerk of the Supreme Court
\\prrnewsql\ProLaw Documents\41-15355\624151.doc                                January 8 2021